Citation Nr: 0913929	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD 
because it found that new and material evidence had not been 
received to reopen a previously final denial.  This appeal 
was previously before the Board in July 2006.  At that time, 
the Board found that new and material evidence had been 
received and the Veteran's appeal to reopen the claim for 
service connection for PTSD was granted.  The Board then 
remanded the reopened claim for further development.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
February 2009 supplemental statement of the case (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

The Board notes that the Veteran was scheduled for Travel 
Board hearing in March 2005, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(9d), (e) (2008).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
Veteran.

3.  Competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the Veteran in January 2003, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The correspondence to the appellant 
was deficient in that it did not include the criteria for 
assignment of a disability rating or an effective date, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  In VA correspondence in August 
2006, VA provided the Veteran with complete notification of 
its, and his duties, to substantiate a claim, including the 
criteria of Dingess/Hartman.  Because VCAA notice was not 
completed in this case prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of complete VCAA notice was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In addition, due 
to the Board's finding that the preponderance of the evidence 
is against a finding of service connection for the disability 
claimed, no disability rating or effective date will be 
assigned, and a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records and service treatment 
records (STRs), and VA examination and treatment records.  
Additionally, the claims file contains the appellant's 
statements in support of his claims.  

In July 2006, the Board remanded the claim to the RO for 
further development regarding verification of in service 
stressors.  The evidence of record indicates that VA 
subsequently requested that the Veteran provide additional 
information to aid the RO in its attempt to verify in-service 
stressors.  The claims file indicates that the Veteran did 
not respond to such request; therefore, the Board finds that 
VA has fulfilled its duty to assist.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).
The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2008).

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  

Here, there is no medical evidence of a current PTSD 
disability.  The medical records indicate that the Veteran 
has symptoms which appear more related to a diagnosis of 
dysthymic, rather than PTSD.  Without evidence of a current 
PTSD disability, service connection cannot be awarded for 
PTSD.  Id., at 1333.

The Veteran's service personnel records confirm that he 
served in Vietnam from July 1966 to July 1967.  The Veteran 
has averred that he was approximately 100 yards away from an 
ammunition dump when it exploded, he saw an airfield blown 
up, and that he was in combat and saw many men killed.  There 
is no substantiation of these stressors in the evidence of 
record.  

A review of the official military documentation contained in 
the Veteran's claims file is unremarkable for evidence 
suggesting he affirmatively engaged in combat activity 
against enemy forces, as contemplated by VA regulations.  His 
DD Form 214 does not reflect that he received any decorations 
or medals indicative of involvement in combat.  The DD Form 
214 indicates that the Veteran's military occupational 
specialty (MOS) during service was a helicopter utility 
mechanic and he was awarded the Vietnam Service Medal, the 
Vietnam Campaign Medal, the Aircraft Crewman Badge, and the 
Air Medal.  None of these decorations is necessarily 
indicative of combat.  Although the Veteran was awarded the 
Air Medal, his service personnel records do not reflect that 
he was assigned as an aircrewman in a helicopter unit of the 
Army, but rather, that he was assigned to a helicopter unit 
in a maintenance capacity.  Because there is insufficient 
evidence of combat, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  

In January 2003 and August 2006, VA sent correspondence to 
the Veteran requesting that provide additional information 
regarding his in-service stressors.  The evidence of record 
indicates that the Veteran did not respond to the notices.  
The February 2007 VA examination report reflects that the 
examiner attempted to gain additional information regarding 
the stressors from the Veteran, but the Veteran was not 
helpful.  The examiner reported, "[i]t should be noted that 
the examiner had significant difficulty eliciting specific 
stressor events from the [the Veteran].  I tried several 
different methods for eliciting information about specific 
stressors with very little success."  The examiner further 
reported " I think it remains quite questionable whether 
[the Veteran] meets criteria A" of the DSM-IV.  (See 
February 2007 VA examination report).  The examiner diagnosed 
the Veteran with dysthymia, alcohol abuse versus alcohol 
dependence.

The Veteran's stressor allegations indicate a mortar attack 
on his unit.  At the February 2007 VA examination, he 
provided limited information that he was in his tent in Bong 
Song, Vietnam, when a mortar shell hit an ammo dump, causing 
aircraft explosions and shrapnel.  In Pentecost v. Principi, 
16 Vet. App. 124 (2002), the U.S. Court of Appeals for 
Veterans Claims (Court) reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the Veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  In the 
present claim,VA has not attempted to verify the occurrence 
of any alleged stressful events in Vietnam by contacting the 
National Personnel Records Center (NPRC) for the Veteran's 
unit records; however, the Veteran has not provided 
sufficient information for such a request.

As noted above, after the July 2006 Board remand, the Veteran 
was provided with additional opportunities to supplement the 
record with more information regarding these alleged 
stressors.  The Veteran was sent a letter, requesting that he 
complete a questionnaire and provide the location and 
approximate time of the in-service stressor.  This was, at a 
minimum, VA's second request for such information.  The 
Veteran did not respond to this letter.

Without the combat presumption, there is insufficient 
evidence to support the Veteran's claim.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
Veteran's statements as to the occurrence of his claimed 
stressors. 

With respect to a PTSD diagnosis, the record reflects that 
the Veteran has been previously diagnosed with PTSD.  See 
February 2003 VA examination report, May 2003 VA examination 
report, November 2003 VA examination report, December 2002 VA 
examination report, and March 1987 VA examination report.  
These reports reflects that the examiners were informed that 
the Veteran had combat medals and had been in combat.  Such 
conclusions are not supported by the evidence of record.  The 
Board finds that these diagnoses cannot be relied upon 
because they were based on unverified stressors.  (See 
February 2007 VA examination report in which the examiner 
notes that the Veteran' previous diagnoses were based on the 
Veteran's self-reported history).  The Board is not bound to 
accept prior diagnoses of PTSD, based on an unconfirmed 
history as reported by the Veteran.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (noting that where a Veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the Veteran's service).  The question of whether he 
was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As such, the 
Board does not accept the statements and opinion of the 
February 2003, May 2003, November 2003, December 2002, and 
March 1987 VA examiners and finds these pieces of evidence to 
hold no probative value.  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD is 
related to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


